Citation Nr: 0333654	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  01-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability, with associated radiculopathy.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




REMAND

In December 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel Records Center 
(NPRC), and/or any other appropriate military 
records center, and ask for a search for the 
following records:  (a) the veteran's personnel 
records that would show the number of parachute 
jumps that the veteran performed while in service; 
(b) records reflecting an investigation on an 
accident at Fort Bragg, North Carolina, in which 
Captain Robert T. Vance, communications officer 
from the U. S. Army's Strike Command, 82nd Airborne 
Division, and three other paratroopers were killed 
after jumping from an airplane during Operation One 
Shot, incident that the veteran has claimed that he 
participated in and occurred on February 25, 1964; 
and (c) records of an incident that is claimed to 
have occurred at the MacDill Air Force Base in 
Tampa, Florida, sometime between April 1963 and May 
1964, in which a serviceman reportedly was killed 
by electrocution while working on a telephone pole.  
(In order to facilitate the search of the Fort 
Bragg incident, please attach to the request the 
enclosed photocopy that was provided by the 
veteran.)
2.  The veteran has indicated that he was stationed 
in the Republic of Vietnam for about two months in 
early 1964.  His DD Form 214 reveals that he was 
discharged from active military service in May 
1964.  It does not show, however, any overseas or 
foreign active service, but the veteran has 
explained that parts of his duties were classified.  
Therefore, we need to ask the NPRC to clarify 
whether there is evidence of actual service in the 
Republic of Vietnam in 1964 in this case.  
3.  Obtain the veteran's medical records from the 
VA Medical Center in Walla Walla, Washington (the 
Jonathan M. Mainwright Memorial VA Medical Center), 
for any treatment furnished for a lower back 
disability and/or PTSD between May 1999 and the 
present.  Request complete clinical and outpatient 
treatment records, to include hospital summaries.  
The hospital summaries should include the summary 
of a VA admission that the veteran has indicated 
took place in January 2001.
4.  Contact Dr. Wayland (no first name provided) at 
1207 Evergreen Court, Clarkston, WA  99403, to 
obtain the veteran's records showing treatment 
furnished to the veteran since September 16, 1996, 
for his lower back problems.  
5.  Obtain from Dr. Robert C. Brewster, at the 
Northwest Orthopaedic Specialists Clinic (South), 
105 West 8th Avenue, Suite 6080, Spokane, WA  
99204, copies of records showing medical treatment 
furnished to the veteran on January 18, 1995, and 
January 30 of the same year, as well as any other 
records showing additional medical treatment to the 
veteran since those dates.
6.  Obtain from Dr. G. Keith MacKenzie, at 
Rehabilitation Associates, 715 S. Cowley Street, 
Suite 228, Spokane, WA 99202, copies of records 
showing medical treatment furnished to the veteran 
in January and/or February 1995, as well as any 
other records showing additional medical treatment 
to the veteran since those dates.
7.  Contact the Sacred Heart Imaging Center, at 
Sacred Heart Doctors Building, Suite 100C, Spokane 
WA  99202, to obtain copies of reports of MRI's of 
the veteran's lower extremities and hip that were 
obtained in January and February 1995 at their 
Inland Imaging Center.
8.  Obtain from Dr. John J. DeMakas, at 
Neurosurgery Associates of Spokane, PS, 105 West 
8th Avenue, Spokane, WA  99204, copies of a 
February 21, 1995, consultation.
9.  The veteran has indicated that he received 
medical treatment from a Dr. Colburn in September 
1973.  Ask the veteran to provide Dr. Colburn's 
complete name and mailing address, and the specific 
dates of treatment.  Thereafter, those records 
should be secured.
10.  After all the above development has been 
undertaken, and any newly received evidence has 
been made part of the veteran's claims file, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic examination to ascertain the nature and 
etiology of the claimed lower back disability.  The 
claims folder should be sent to the examiner for 
review prior to the examination.
Ask the examiner to review the pertinent evidence 
in the veteran's claims folder, examine the 
veteran's lower back, request, and interpret for 
the record, any studies or tests deemed necessary, 
and thereafter render a medical examination report 
clarifying what lower back disability, or 
disabilities, the veteran currently suffers from.  
For each such disability, the examiner should 
express an opinion as to whether it is more likely, 
less likely, or as likely as not that that 
disability is causally related to service.
The examiner should be asked to provide a 
complete rationale for all or his or her 
opinions, and to include specific 
references to records considered 
pertinent to this particular matter, in 
the examination report.

11.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





